 



Exhibit 10.13
SUMMARY SHEET OF DIRECTOR FEES AND OFFICER COMPENSATION
I. Director Compensation
     As compensation for their service as directors of Halifax Corporation (the
“Company”), each non-employee member of the Board of Directors (the “Board”)
receives a $1,000 annual fee. Payment of the annual fee is made at the annual
meeting. Additionally, each non-employee member of the Board receives $2,000 for
each regular Board meeting attended in person, $1,000 for each regular Board
meeting attended telephonically and $1,000 for each special Board meeting.
Directors do not receive any compensation for attendance of meetings of the
committees of the Board. Non-employee directors are reimburse for reasonable
expenses incurred in connection with attending meetings of the Board and
committees of the Board.
     Previously under the Non-employee Directors Stock Option Plan, each
non-employee member was granted options to purchase 5,000 shares of the
Company’s common stock on the first of the month following the date of the
annual meeting of shareholders on which the director was initially elected and
was granted options to purchase up to 2,000 shares of common stock on each
annual re-election by the shareholders as a director of the Company. Such
options were granted at an exercise price equal to or greater than the fair
market value of the common stock on the date of grant. No further options may be
granted under the Non-employee Directors Stock Option Plan.
     Directors are eligible to receive grants of options or restricted stock
under the 2005 Stock Option and Stock Incentive Plan. These grants are at the
discretion of the Compensation and Employee Benefits Committee. In fiscal year
2006, each non-employee director was granted options to purchase 1,300 shares of
common stock at an exercise price of $3.40. These options vest upon issuance and
expire ten years from the date of grant.
II. Executive Compensation
Base Salaries
     The following table sets forth current base salaries of the Company’s CEO
and each of the executive officers who are expected to be named in the Summary
Compensation Table in the Company’s incorporated by reference into the annual
report on Form 10-K for the year ended March 31, 2006 (the “Named Executive
Officers”).

          Name   Base Salary  
Charles L. McNew
  $ 240,000  
Hugh M. Foley
    150,000  
Joseph Sciacca
    160,000  
Jonathan L. Scott (1)
    171,538  
Larry L. Whiteside (2)
       

 

(1)   On September 5, 2005, Mr. Scott ceased to be employed by the Company.  
(2)   Additionally, Mr. Whiteside retired and ceased to be employed by the
Company on May 6, 2006.

     On April 1, 2006, Mr. Reece became an executive officer. His base salary is
currently $125,000.

 



--------------------------------------------------------------------------------



 



Participation in Employee Benefit and Other Arrangements
     The Named Executive Officers and Mr. Reece are also eligible to:

•   Exercise outstanding options issued pursuant to 1994 Key Employee Stock
Option Plan;   •   Participate in the 2005 Stock Option and Stock Incentive
Plan;   •   Participate in an incentive compensation program for bonuses which
are awarded based on achievement of certain objectives set by the Board of
Directors by the executive officer and the Company; and   •   Participate in
certain group life, health, medical and other non-cash benefits generally
available to all salaried employees.

2